IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0104
                             Filed October 26, 2016


ALIJA SARACEVIC,
     Plaintiff-Appellant,

vs.

TYSON FRESH MEATS, INC.,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David M. Porter,

Judge.



      An employee seeks review of the ruling of the district court upholding a

workers’ compensation decision in favor of the employer. AFFIRMED.




      Adnan Mahmutagic of Beecher, Field, Walker, Morris, Hoffman &

Johnson, P.C., Waterloo, for appellant.

      Brian L. Yung of Klass Law Firm, L.L.P., Sioux City, for appellee.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                              2


DANILSON, Chief Judge.

         An employee seeks review of the ruling of the district court upholding a

workers’ compensation decision in favor of the employer.            Affording the

appropriate deference to the commissioner’s determination of which expert

opinions to accept, we affirm.

         Alija Saracevic began working for Tyson Fresh Meat, Inc. in 2004. Her

position required her to repeatedly shave various parts of hog carcasses

(sometimes the hams, other times the ribs or the head) as they moved down an

automated line.     In February 2010, Saracevic—who is left-hand dominant—

developed pain in her left shoulder, arm, and fingers. She obtained treatment

through the employer’s referral and was placed on work restrictions.

         In May 2010, Saracevic had an MRI scan, which indicated calcific

supraspinatus tendonitis. Work restrictions, physical therapy, and injections into

her shoulder did not abate her pain. In August, surgery to excise calcification

tendonitis was recommended but found to be non-work-related, though Dr.

Thomas Gorsche opined “repetitive activity could exacerbate symptoms.” Tyson

denied liability for Saracevic’s condition.

         Saracevic proceeded with treatment on her own, and, in November, she

was referred to orthopedic surgeon, Dr. Arnold Delbridge. On November 15,

2010, Saracevic met with Dr. Delbridge and demonstrated her job duties during

this appointment, one aspect of which included movements at or above shoulder

level.   Dr. Delbridge performed surgery to remove the calcium deposit from

Saracevic’s left shoulder on December 9, and she was released to return to work

with restrictions on June 6, 2011. Saracevic bid on several jobs and ultimately
                                         3


returned to work at Tyson at a position resecting spinal cords, a job she performs

with her right arm.

       Saracevic filed a petition for permanent-partial workers’ compensation

benefits, alleging left shoulder and left carpal-tunnel injury due to repetitive work

performed while at Tyson. She submitted a report from Dr. Delbridge, which

states, in part:

       [Saracevic] had impingement syndrome of her shoulder and . . . her
       job at Tyson materially aggravated her degenerative calcified
       tendon to the point where she could not work and required surgical
       intervention. An exacerbation is opined by other physicians. An
       exacerbation is reversible; a material aggravation is not. My
       conclusion is that Alija Saracevic had a material aggravation of her
       shoulder as a result of her extremely repetitive work of shave hogs
       at Tyson.       The injury required surgical intervention and
       rehabilitation and a modified work environment, but she is now,
       once again, working at Tyson.

       Mary Jones, Tyson’s nurse manager, testified she had observed workers

performing the three stations of the “shave hogs” position Saracevic had

performed. Jones testified that the hogs move on a line that remains at a static

height and the worker moves to a higher or lower level when shaving various

portions of the hog.

       Tyson submitted reports by Dr. Gorsche and Dr. Neff. The report from Dr.

Gorsche opined:

               In Ms. Saracevic’s case, the calcium deposit that she has in
       her left shoulder is from an unknown cause. There is no etiology as
       to why this happens. It is associated with tendon degeneration
       though. In review of the job duty of Shave Hogs, Ms. Saracevic
       does not flex the shoulder past 45 degrees and there is less than
       20 degrees of abduction in performing that job. Ms. Saracevic also
       by MRI had no evidence for an impingement syndrome and had a
       type 1 acromion. There is no mention in Dr. Delbridge’s operative
       report that there was a degenerative acromioclavicular joint.
                                         4


               In summary, Ms. Saracevic has suffered from calcific
       tendinitis of the left shoulder. There is nothing in the medical
       literature to suggest this is secondary to repetitive motion. It can be
       associated with degenerative cuff tears, which Ms. Saracevic did
       not have.        Calcific tendinitis can be aggravated with an
       impingement syndrome or degenerative changes of the AC joint,
       which Ms. Saracevic had neither of those. In my opinion, it can be
       aggravated with repetitive forward flexion above 90 degrees or
       abduction above 90 degrees. In review of the DVD, Ms. Saracevic
       did not perform job duties that required that motion.
               In my medical opinion based on a reasonable degree of
       medical certainty, Ms. Saracevic suffered from calcific tendinitis of
       the left shoulder, which was causing her shoulder pain but there is
       nothing to suggest it was related in any way to her job duties at
       Tyson nor aggravated by any job duties that she performed at
       Tyson.

       In March 2012, Saracevic was examined by Dr. Neff at Tyson’s request.

Dr. Neff’s March 26 opinion was that “the left shoulder surgery performed by Dr.

Delbridge was medically necessary but not specifically related to her work

circumstance.” On April 30, Dr. Neff wrote a letter to counsel for the employer

stating:

                I have reviewed the video you provided which is entitled “job
       shave hams.”
                The video depicts 2 different workers standing at the ham
       line as the carcasses pass in front of them. Each of them is using a
       fairly light razor device in the right hand to shave the hair from the
       ham area of the back legs of the carcasses.
                There is no significant force required. The activity is
       repetitious in an up-and-down motion. There is no depiction of
       activity anywhere near the elevation of the shoulder, and there is no
       activity depicted at or above the height of the shoulder.
                After reviewing this video the opinions contained in my
       original [independent medical examination] IME have been
       changed. Specifically, it is my opinion that the activity depicted in
       this video would not cause or materially aggravate an injury to the
       upper extremity.
                . . . After reviewing this video it is my opinion that this
       specific work activity did not contribute to the need for arthroscopy
       on this claimant’s shoulder.
                                         5


       Following the evidentiary hearing, a deputy workers’ compensation

commissioner found,

       While the video viewed by Drs. Gorsche and Neff depicted only one
       portion of claimant’s job, Ms. Jones testified the shaving line is
       ergonomically arranged so as to require similar movements in each
       of the three steps in the process. Claimant herself described the
       shaving line in a very similar manner to Ms. Jones. While the
       undersigned is troubled by only providing the physicians with video
       of one of three aspects of claimant’s position, it is found that
       claimant failed to prove the remaining two aspects of the job varied
       so greatly as to render this evidence misleading and faulty.

       The deputy determined that the opinions of Drs. Gorsche and Neff were

entitled to more weight and concluded that Saracevic’s shoulder condition was

not work-related and, therefore, not compensable. The commissioner affirmed,

as did the district court.

       On appeal, Saracevic asserts the commissioner’s application of law to fact

was irrational, illogical, or wholly unjustifiable because the video mentioned by

both Drs. Gorsche and Neff was misleading, and therefore their opinions were

unreliable and should not have been entitled to more weight.

       “On appeal, we apply the standards of [Iowa Code] chapter 17A [(2013)]

to determine whether we reach the same conclusions as the district court. If we

reach the same conclusions, we affirm; otherwise we may reverse.”               Mike

Brooks, Inc. v. House, 843 N.W.2d 885, 889 (Iowa 2014) (citation omitted).

       We are reminded that “[m]edical causation ‘is essentially within the

domain of expert testimony.’” Cedar Rapids Cmty. Sch. Dist. v. Pease, 807

N.W.2d 839, 844 (Iowa 2011) (citation omitted). And, because the commissioner

is the trier of fact with the duty to measure the credibility of the witnesses and to

weigh the evidence, “the determination of whether to accept or reject an expert
                                         6

opinion is within the ‘peculiar province’ of the commissioner.”         Id. (citation

omitted). On review, it is our duty to determine if the commissioner’s findings are

supported by substantial evidence. Iowa Code § 17A.19(10)(f); Mike Brooks,

Inc., 843 N.W.2d at 889. “Evidence is not insubstantial merely because different

conclusions may be drawn from the evidence.” Pease, 807 N.W.2d at 845. “On

appeal, our task ‘is not to determine whether the evidence supports a different

finding; rather, our task is to determine whether substantial evidence . . .

supports the findings actually made.’” Mike Brooks, Inc., 843 N.W.2d at 889

(quoting Pease, 807 N.W.2d at 845).

       Here, the commissioner adopted the findings and conclusions of the

deputy, who addressed the concern about the video viewed by the experts. The

commissioner found “the explanation provided by Dr. Gorsche of claimant’s left

shoulder condition and potential aggravating factors includes far greater detail

than that provided by the other physicians.” Moreover, “[a]lthough not as detailed

as Dr. Gorsche’s, the explanation offered by Dr. Neff is entirely consistent with

that of Dr. Gorsche” and with medical literature, and both “reached the same

causation opinion.”    The commissioner also explained that Dr. Delbridge’s

opinion was not supported by sufficient explanation.             Although different

conclusions could be drawn from the evidence, we conclude there is substantial

evidence to support the commissioner’s findings and we agree with the district

court. Because the commissioner’s findings are supported by substantial

evidence and its conclusions were not irrational, illogical, or wholly unjustifiable,

we affirm.

       AFFIRMED.